Citation Nr: 1707099	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO. 10-04 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, including degenerative changes, to include as secondary to service-connected status post total left knee replacement. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty from October 1972 to October 1974. He also had active duty service from July 1976 to June 1977, which period of service was determined to be dishonorable for VA compensation purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015 and August 2016, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran has a current right knee degenerative arthritis disability.

2. Symptoms of right knee degenerative arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

3. The Veteran's right knee degenerative arthritis is not etiologically related to active duty service and it is not caused or aggravated by his service-connected left knee disability. 

CONCLUSION OF LAW

The criteria for service connection for a right knee disability, including degenerative changes, to include as secondary to status post total left knee replacement, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an April 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The October 2015 VA examination report and October 2016 addendum VA medical opinion collectively provided clear explanations in support of the examiner's opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA examination and opinions are responsive to the August 2016 Board remand directives and are adequate to decide the Veteran's claim on appeal. See Barr, 21 Vet. App. at 311. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Veteran contends that service connection is warranted for his right knee disability as it is a result of his service, including as a result of running five miles a day for fitness and/or as a result of jumping out of a second story window, to include as secondary to the service-connected left knee disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has a current disability of right knee degenerative arthritis (osteoarthritis). A March 2008 VA medical record indicates that x-ray imaging of the Veteran's right knee revealed mild medial degenerative changes. A December 2012 VA medical examination report shows a diagnosis of degenerative joint disease of the knees bilaterally. A VA medical record from May 2016 indicates the physician's diagnostic impression of mild degenerative changes of the right knee consistent with early osteoarthritis. Accordingly, the first element of service connection is met.

After a review of the Veteran's service treatment records, there is no indication that the Veteran complained of or was treated for a right knee disability during his first period of service, October 1972 to October 1974. In particular, August 1973 service treatment records indicate that the Veteran had an injury to his left knee after he fell down when he ran in the field. The records do not show that the right knee was injured in this incident. The September 1974 service separation examination revealed normal bodily systems, including the feet and lower extremities. Furthermore, the Veteran was assigned a "1" rating assessing the lower extremities under the PULHES profile system, indicating that the Veteran's lower extremities were in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

The Veteran has an in-service event of running for fitness during his first period of service. August 1973 service treatment records indicate that the Veteran was treated for a left knee injury after he fell down during his run in the field. In an October 2009 letter to his state Senator and a July 2011 statement, the Veteran stated that when he was in the military he ran five miles a day in combat boots for fitness. During the October 2015 VA examination, the Veteran stated that his right knee pain began as a result of running in service and falling from a second story window. A May 1977 Report of Investigation, Line of Duty and Misconduct Status (Form DD 261) reflects that while intoxicated in January 1977, the Veteran jumped from a second story window of a hospital where he was admitted. The Veteran's statements, along with supporting evidence that corroborates his statements, are sufficient to establish the in-service events of running for fitness during his first period of service and falling from a second story window during his second period of service. The second prong of service connection is met with an in-service event of running for fitness during his first period of service. The Board notes that the RO determined in an August 1978 administrative decision that the Veteran was discharged from his second period of active service under conditions other than honorable, which constitutes "a bar to VA benefits." 

The first instance when the Veteran complained of symptoms on the lower right extremities comes during his second period of service, July 1976 to June 1977. In a January 1977 service treatment record, the Veteran complained of right foot pain. An April 1977 service treatment record indicates that the Veteran complained of throbbing pain in his right foot during the night and stated that he fractured his right foot three weeks prior. The Veteran's May 1977 DD 261 indicated that the Veteran jumped from a second story window from a hospital in January 1977 causing the aforementioned injury to his right foot. Although his injury was determined to not be in the line of duty, it was further found not to be due to his own misconduct as there was a lack of evidence in the investigation to prove that misconduct was the proximate cause of injury. The entrance examination and service treatment records from the Veteran's second period of service are negative for any right knee complaints, treatment, or diagnoses. However, as mentioned previously, the Veteran cannot be compensated for any disabilities arising from his second period of service, including any injuries he sustained due to the fall from a second story window, because of his other than honorable discharge that constituted a bar to VA benefits.

The Veteran was first diagnosed with osteoarthritis of the right knee in March 2008. December 2009 and February 2011 VA examination reports for his service-connected left knee indicate that the Veteran had an antalgic gait. VA medical records show intermittent complaints of right knee pain and giving out, including in September 2010, March 2011, October 2015, December 2015, and May 2016. Given the lack of complaints or symptoms of a right knee disability (versus a complaint of a right foot injury) in service and the Veteran's initial complaint of right knee pain approximately 34 years after separation from service, the Board finds that the Veteran's right knee disability, including arthritis, did not manifest to a degree of 10 percent disabling or more within one year from his October 1974 separation from his first period of service or even within one year from his June 1977 separation from his second period of service which he is barred from receiving VA benefits. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Accordingly, a right knee disability was not shown during service and there is no evidence of any continuity of related symptomatology after service.

While the Veteran does not meet the presumption of service connection based on chronicity, the Veteran has met the first two elements of service connection. That fact notwithstanding, however, the Board finds that service connection for a right knee disability is not warranted because the medical evidence of record does not establish the required nexus between the disability and the Veteran's military service, including running for fitness and/or as a result of jumping out of a second story window.

In a November 2008 VA medical record, a VA medical professional opined that it is possible that running and the fall from the second story window while in service could have added to the arthritis in the Veteran's knees. The medical professional stated that she reviewed the nexus statement with dates and description of the injuries which the Veteran confirmed. She also noted that service treatment records were not available.

In an August 2008 statement, the Veteran stated, "arthritis runs in my family, I am a lot older now, and I was told by my doctor that the older you get, that's when arthritis hits you."

In the October 2016 VA addendum medical opinion, the VA examiner, an orthopedic surgeon, indicated that the Veteran's right knee osteoarthritis is "mild" and "early" which does not support an onset over 40 years ago. The examiner opined that the disability was less likely than not related to the Veteran's first period of service between October 1972 and October 1974. The examiner stated that the Veteran was not diagnosed until 2008. He further elaborated on the Veteran's August 1973 fall, when he ran in the field, stating that there was no forensic medical nexus between the subjective reports of a fall and the development of osteoarthritis more than 34 years later with no evidence of a chronic disabling condition in between. Further, the examiner explained that the Veteran's right knee osteoarthritis was most likely due to natural aging and genetic predetermination. The examiner cited to the Centers for Disease Control article that states one out of five males over the age of 45 has knee osteoarthritis on radiological examination and about 20 to 35 percent of knee osteoarthritis may be genetically determined. The October 2016 VA addendum opinion indicates that the Acceptable Clinical Evidence (ACE) process was used because the existing medical evidence provided sufficient information to prepare the opinion and that an examination would likely provide no additional relevant evidence.

The November 2008 VA medical professional indicated that the Veteran's service treatment records were not available. The probative value of her opinion is, therefore, diminished as it did not consider all the relevant evidence that the Board has found to be credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, the VA medical professional's opinion that the Veteran's running in service and fall from a second story window could have added to the Veteran's arthritis in the knees contains speculative language. See generally Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009)(a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might"). It should be noted that while the 2008 medical professional stated that the Veteran's fall from a second story window could have added to his current disability, even if there was a medical nexus, the Veteran is barred from receiving VA benefits for disabilities arising from this event because it occurred during his second period of service.

The October 2016 VA addendum medical opinion provides competent and probative evidence that weigh against the Veteran's claim because the VA examiner provided a medical opinion supported by well-reasoned rationale after he reviewed the claims file, including the October 2015 VA examination report in which the examiner interviewed the Veteran and performed an appropriate examination. Monzingo, 26 Vet. App. at 105-06. The Veteran's August 2008 statement that arthritis runs in his family and that his doctor mentioned the possibility of arthritis as he ages, further supports the VA examiner's October 2016 VA addendum medical opinion which attributed the Veteran's osteoarthritis to natural aging and genetic predetermination.

The Board has also considered the lay evidence in the record. In an October 2009 letter to his state Senator, the Veteran stated that he ran five miles a day in the military and now had severe arthritis in both knees and that he was injured in a German hospital. In a July 2011 statement, the Veteran asserted that was while in Germany he was unwillingly taken to a hospital and placed on bed rest and that he jumped two stories out of a window to leave. The event in the German hospital occurred during the Veteran's second period of service; therefore he is ineligible to receive VA benefits for any injuries that occurred from the incident. The Veteran has attempted to establish a nexus through his own lay assertions that his right knee disability is related to running for fitness while in service however, the Veteran is not competent to offer opinions as to the etiology of his current right knee degenerative arthritis See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Degenerative arthritis requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. The Board has considered objective medical evidence which showed that he did not have a right knee disability including degenerative arthritis until decades after service. The Board finds that the Veteran's right knee disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a right knee disability on a direct basis is not warranted.

The Board has also considered service connection as secondary to the Veteran's service-connected left knee replacement. The Veteran was assigned a 100 percent disability rating between November 21, 2008, and October 31, 2009, a 30 percent disability rating between November 1, 2009, and December 28, 2010, a 60 percent disability rating from December 29, 2010, to April 31, 2015, a 30 percent disability rating from May 1, 2015, to May 10, 2016, and is currently assigned a 60 percent disability rating effective May 11, 2016 for his left knee replacement. 

The preponderance of the evidence is against a relationship between the current disability and the service-connected left knee replacement. 

In October 2015, the Veteran was afforded a VA medical examination and the VA examiner opined that right knee osteoarthritis was less likely as not proximately due to or the result of the service-connected left knee disability. The examiner explained that research studies have shown during the stance phase of walking, an individual places no more weight on a knee regardless of whether the contralateral (opposite) knee is normal or painful but instead the stance phase is shortened in the painful knee. This does not create injury to the painless or contralateral knee. Furthermore, he stated that most lay persons believe a limp occurs when favoring a painful joint, usually the knee, but available research shows no clear evidence of such reasoning. The examiner cited research conducted in 2005 by Dr. Ian Harrington, an orthopedic surgeon, stating that injury in one extremity "rarely causes a major problem in the opposite or uninjured extremity." The examiner stated that the right knee osteoarthritis is less likely than not aggravated beyond natural progression due to the service-connected left knee condition. He explained that there was no anatomic abnormality of the service connected left knee to such a degree to cause unusual wear and tear on the right knee. Further, the examiner stated the current right knee osteoarthritis was consistent with natural aging. The examiner also cited to current research by Kalunian (2015) that shows advanced age is "one of the strongest risk factors associated with osteoarthritis" and "evidence from a number of studies has failed to demonstrate that running increases the risk of osteoarthritis of the knee."

In the October 2016 VA addendum medical opinion, the examiner opined that the Veteran's right knee disability is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability. The VA examiner cited to the studies from Dr. Ian Harrington and Kalunian from the October 2015 VA medical examination report. In addition, the VA examiner opined that the Veteran's right knee degenerative joint disorder is less likely as not aggravated beyond natural progression due to his service-connected left knee disability and stated that the Veteran's current right knee disability is consistent with natural aging. The examiner noted that there is no anatomic abnormality of the left knee to such a degree to cause unusual wear and tear on the right knee. He cited to research by Kalunian which shows that advanced age is "one of the strongest risk factors associated with osteoarthritis" present in over 80 percent of men and women between the ages of 55 to 64 years old.

The October 2015 VA examination report and October 2016 VA addendum medical opinion collectively provide competent and probative evidence that weigh against the Veteran's claim for service connection as secondary to the Veteran's service-connected right knee disability because the VA examiner reviewed the Veteran's service treatment records, separation examinations, and VA medical records; interviewed the Veteran; performed an appropriate examination; and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. In a July 2011 statement, the Veteran asserted that he hurt his left leg from running five miles a day in combat boots while in service which caused him to put a lot of weight on his right leg. In an August 2015 statement, the Veteran contended that he overused his right knee due to his service-connected left knee disability.

The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. The Veteran has attempted to establish a nexus through his own lay assertions that his right knee disability is caused by his service-connected left knee, however, the Veteran is not competent to offer opinions as to the etiology of his right knee disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. 456, 462. Knee disabilities, including degenerative arthritis, require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service-connected disability. 

The preponderance of the evidence is against the claim of service connection for a right knee disability, to include as secondary to a service-connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability, including degenerative changes, to include as secondary to status post total left knee replacement, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


